Exhibit 10.1
 
Termination and Release Agreement
 
THIS TERMINATION AND RELEASE AGREEMENT, dated as of February 27, 2018 (this
“Agreement”), is executed by and among HUMANIGEN, INC., a Delaware corporation,
formerly known as KaloBios Pharmaceuticals, Inc. (“Borrower”), BLACK HORSE
CAPITAL MASTER FUND LTD. (“BHCMF”) individually as a Lender, and as Agent, BLACK
HORSE CAPITAL LP (“BHC”), as a Lender, CHEVAL HOLDINGS LTD. (“Cheval”, and
together with BHCMF and BHC, the “Black Horse Lenders”), as a Lender, and Nomis
Bay LTD (“Nomis”), as a Lender. The Black Horse Lenders and Nomis are
collectively referred to as the “Lenders”. Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in that certain
Credit and Security Agreement, dated December 21, 2016 by and among the parties
to this Agreement, as amended (the “Credit Agreement”). All capitalized terms
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
 
RECITALS
 
WHEREAS, each Lender made available and extended credit to Borrower under the
terms and conditions of the Credit Agreement;
 
WHEREAS, the Lenders and the Borrower have entered into that certain Securities
Purchase and Loan Satisfaction Agreement, dated as of December 21, 2017, whereby
the parties agreed on the terms and conditions for the satisfaction of the Term
Loans and Grid Loans extended by the Lenders, the Bridge Loan extended by the
Black Horse Lenders and the Claims Advances Loan extended by Nomis, in each case
under the Credit Agreement, and the satisfaction and cancellation of each Note
issued to the Lenders under the Credit Agreement (the “Securities Purchase and
Loan Satisfaction Agreement”);
 
WHEREAS, Nomis and the Borrower have entered into that certain limited liability
company operating agreement, dated of even date herewith, in connection with a
newly formed entity that is assuming the Claims Advances Loan concurrently with
the execution of this Agreement; and
 
WHEREAS, each Lender, the Agent and the Borrower have agreed to terminate the
Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties mutually agree as follows:
 
AGREEMENT
 
1.          Satisfaction of Promissory Notes.  The Borrower and each Lender has
reached an agreement for the satisfaction of all principal and interest due and
owing to such Lender under the Credit Agreement, the Notes and each other
Financing Document.  The Lenders and the Borrower confirm and agree that the
Securities Purchase and Loan Satisfaction Agreement covers the only accrued
obligations known to be outstanding between the Lenders and the Borrower as of
the date thereof.
 
2.          Termination of the Credit Agreement.  The Credit Agreement, the
Notes and each other Financing Document are hereby terminated and shall be of no
further force or effect, except to the extent that any provisions contained in
the Credit Agreement, the Notes or a Financing Document are stated to survive
the termination thereof.  All obligations, if any, of any Lender to make any
loans or extensions of credit under, or with respect to, the Credit Agreement,
the Notes or a Financing Document shall be terminated.
 

--------------------------------------------------------------------------------

 
3.          Release of Lenders and Agent.  For and in consideration of the
Lenders’ agreements contained herein, Borrower hereby releases and forever
discharges each Lender and its respective parents, subsidiaries and affiliates,
past or present, and each of them, as well as their respective directors,
officers, agents, servants, employees, shareholders, representatives, attorneys,
administrators, executors, heirs, assigns, predecessors and successors in
interest, and each of them (collectively, the “Releasees”), from and against any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action in law or equity, obligations, controversies, debts,
costs, expenses, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether known or unknown, fixed or
contingent, suspected or unsuspected by Borrower (collectively, “Claims”), which
Borrower now owns or holds or has at any time heretofore owned or held, which
are based upon or arise out of or in connection with any matter, cause or thing
existing at any time prior to the date hereof or anything done, omitted or
suffered to be done or omitted at any time prior to the date hereof in each case
in connection with the Credit Agreement, the Notes or any Financing Document,
other than Claims arising out of common law fraud of a Releasee (collectively
the “Released Matters”).  Borrower represents, warrants and agrees, that in
executing and entering into this release, it is not relying and has not relied
upon any representation, promise or statement made by anyone which is not
recited, contained or embodied in this Agreement, the Credit Agreement, the
Notes, any Financing Document or the Securities Purchase and Loan Satisfaction
Agreement.  Borrower has reviewed this release with its legal counsel, and
understands and acknowledges the significance and consequence of this release
and of the specific waiver thereof contained herein.  Borrowers understands and
expressly assumes the risk that any fact not recited, contained or embodied
therein may turn out hereafter to be other than, different from, or contrary to
the facts now known to Borrower or believed by Borrower to be true. 
Nevertheless, Borrower intends by this release to release fully, finally and
forever all Released Matters and agrees that this release shall be effective in
all respects notwithstanding any such difference in facts, and shall not be
subject to termination, modification or rescission by reason of any such
difference in facts.  Borrower, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claims released, remised and discharged by Borrower pursuant to
this Agreement.  If Borrower violates the foregoing covenant, Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
 
4.          Further Assurances.  The Borrower, each Lender, and the Agent,
respectively, shall use all reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper, or
advisable to consummate and make effective the transactions contemplated by this
Agreement, including the execution or delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement.
 
5.          Governing Law.  This Agreement shall be governed by, and shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the conflicts of law principals.
 
6.          Entire Agreement.  This Agreement and the agreements contemplated
hereby represent the entire understanding between the parties with respect to
the termination of the Credit Agreement and have been entered into by the
parties with a full understanding of its terms.
 
2

--------------------------------------------------------------------------------

 
7.          Amendments and Modifications.  This Agreement may not be modified,
amended, altered, or supplemented except upon the execution and delivery of a
written agreement executed by each of the parties to this Agreement.
 
8.          Binding Effect.  All of the terms and conditions of this Agreement
will be binding upon, and inure to the benefit of and be enforceable by, the
parties and their respective successors and assigns, but this Agreement and the
rights and obligations hereunder may only be assigned with the prior written
consent of the parties.
 
9.          Severability.  If any provisions of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect, without said
provision, provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
10.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and together will
constitute one and the same instrument.  The parties agree that facsimile,
e-mail, or other electronic (including PDF) copies of signatures shall be deemed
originals for all purposes hereof and shall be acceptable and binding on the
parties hereto.
 
[Signature pages to follow]
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
:
BORROWER
     
Humanigen, Inc.
         
By:
/s/ Cameron Durrant  
Name:       Dr. Cameron Durrant
 
Title:         Chairman and Chief Executive Officer



 

 
BHCMF:
     
Black Horse Capital Master Fund LTD
         
By:
/s/ Dale Chappell  
Name:       Dale Chappell
 
Title:         Director



 

 
BHC:
     
Black Horse Capital LP
     
By:       Black Horse Capital Management LLC,
 
             A Delaware limited liability company
 
             Its:  Managing General Manager

 
 

 
By:
/s/ Dale Chappell  
Name:       Dale Chappell
 
Title:         Manager



 

 
CHEVAL:
     
Cheval Holdings, LTD
         
By:
/s/ Dale Chappell  
Name:       Dale Chappell
 
Title:         Director

 
 
[Signature page to Termination and Release Agreement]
 
4

--------------------------------------------------------------------------------

 

 
NOMIS:
     
Norris Bay LTD
         
By:
/s/ J. Keyes  
Name:       J. Keyes
 
Title:         Director

 
 
[Signature page to Termination and Release Agreement]
 
5

--------------------------------------------------------------------------------